DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant's amendment and remarks received on 1/5/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “An alarm management apparatus comprising a storage, and a processor configures to at least:..”; however, it is unclear if the processor is separate from the alarm 
Claims 2 is rejected the same because they recite similar claim language. Claims 3-7 and 9-11 are rejected the same because the depend upon claim 1 or 2

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 20100019894 A1) in view of Fuller (US 20170345287 A1). 

Regarding claim 1, Okada discloses an alarm management apparatus, and a processor (fig. 1) configured to at least:
present a trigger alarm to an operator when the trigger alarm is included in an alarm that is received or generated ([0005] It is possible to ease strain on the operator by notifying only a triggered first alarm to the operator and suppressing a secondary tailgate alarm so as to be eliminated from a watch list. [0029] A controller 1 corresponds to the DCS controller 1a, the SIS controller 1b and the PLC controller 1c as shown in FIG. 6 and executes control of field equipment and so forth (not shown).[0030] An alarm acquisition means 11 receives alarms or evens of the field equipment and so forth disposed in a plant from the controller 1.[0031] An alarm processing means 12 executes processing such as an addition of value-added information, alarm suppression, and so on relative to the alarms or events received by the alarm acquisition means 11. The addition of value-added information is a function to add causes of alarm activation to be assumed, responses to be taken, information to be monitored together, and so forth to the alarms or events. The result of processing by the alarm processing means 12 is conveyed to an alarm display means 13, and alarms or event information are displayed on a display 14 by the display processing by the alarm display means 13. [0041] Further, since the FIC100.LL is the alarm serving as a source of causes, setting is executed in the manner that the column of trigger is marked as Yes and the alarm serving as the source of causes can be discriminated from other alarms (suppression target alarms) as a suppression condition of the tailgate alarm (trigger alarm). [0058] In this example, since the tailgate alarm suppression in the GROUP-A is set to OFF, even if the trigger alarm is issued, the suppression target alarms set in the GROUP-A are not suppressed, and all the alarms set in the GROUP-A are notified to the operator. [0059] Meanwhile, since the tailgate alarm suppression in the GROUP-A is set to ON, if the trigger alarm is issued, only the trigger alarm is notified to the operator but the suppression target alarms set in the GROUP-A are not notified to the operator. Also [0051]-[0052]). 
However Okada does not expressly disclose store, in the storage, a suppressed alarm related to the trigger alarm, without presenting the suppressed alarm to the operator, when the suppressed alarm is included in the alarm (although Okada teaches in figs. 2-3; [0013] The invention has been developed to solve the foregoing problems and it is an object of the invention to achieve an alarm management device capable of constructing logics for suppressing a tailgate alarm. [0008] and [0032] the alarm issuance patterns that are set by the alarm engineering means 22 are stored as a data base (DB) in an alarm engineering DB 23. [0033] An alarm state management means 31 manages alarm issuance states for every alarms acquired by the alarm acquisition means 11. The alarm issuance states are levels such as an HI limit, HH Limit, LO limit, LL limit of the alarms, importance and so forth, and they are managed for every equipment. [0034] An alarm suppression judgment means 32 receives notification from the alarm state management means 31 every time when the alarm issuance states are varied, and reads the alarm issuance patterns from the alarm engineering DB 23. The alarm suppression judgment means 32 executes judgment whether alarm suppression is executed or not based on the alarm issuance states and alarm issuance patterns. [0035] Judgment information of the alarm suppression judgment means 32 is conveyed to the alarm processing means 12 and the alarm processing means 12 suppresses the notification of the alarm to the alarm display means 13 if there is a suppression target alarm in the alarms to be notified. [0041] It is assumed that if FIC100.LL is issued, it is comprehended in advance that FIC200.LO, FIC200.LL, FIC300.LO, FIC300.LL, FIC400.LO, FIC400.LL, are secondarily issued while trigged by the issuance of FIC100.LL. In this case, these alarms are associated with each other in causes of issuance, these alarms are collectively grouped as GROUP-A. Further, since the FIC100.LL is the alarm serving as a source of causes, setting is executed in the manner that the column of trigger is marked as Yes and the alarm serving as the source of causes can be discriminated from other alarms (suppression target alarms) as a suppression condition of the tailgate alarm (trigger alarm). [0042] Likewise, if FICA00.LL is issued, tailgate alarms that are associated with FICA00.LL in causes of issuance are grouped as GROUP-B, and the FICA00.LL serving as the source of causes is designated as the suppression condition of the tailgate alarm (hereinafter referred to as tailgate alarm suppression condition). [0058] In this example, since the tailgate alarm suppression in the GROUP-A is set to OFF, even if the trigger alarm is issued, the suppression target alarms set in the GROUP-A are not suppressed, and all the alarms set in the GROUP-A are notified to the operator. [0059] Meanwhile, since the tailgate alarm suppression in the GROUP-A is set to ON, if the trigger alarm is issued, only the trigger alarm is notified to the operator but the suppression target alarms set in the GROUP-A are not notified to the operator.); and present the suppressed alarm that is stored to the operator in response to an operation by the operator (although Okada teaches in [0031] An alarm processing means 12 executes processing such as an addition of value-added information, alarm suppression, and so on relative to the alarms or events received by the alarm acquisition means 11. The addition of value-added information is a function to add causes of alarm activation to be assumed, responses to be taken, information to be monitored together, and so forth to the alarms or events. The result of processing by the alarm processing means 12 is conveyed to an alarm display means 13, and alarms or event information are displayed on a display 14 by the display processing by the alarm display means 13. [0035] Judgment information of the alarm suppression judgment means 32 is conveyed to the alarm processing means 12 and the alarm processing means 12 suppresses the notification of the alarm to the alarm display means 13 if there is a suppression target alarm in the alarms to be notified. [0057] FIG. 5(A) shows an example of a screen display for setting the alarm suppression to ON/OFF by the judgment of the operator (Sections E, N in FIG. 4). [0058] In this example, since the tailgate alarm suppression in the GROUP-A is set to OFF, even if the trigger alarm is issued, the suppression target alarms set in the GROUP-A are not suppressed, and all the alarms set in the GROUP-A are notified to the operator. [0059] Meanwhile, since the tailgate alarm suppression in the GROUP-A is set to ON, if the trigger alarm is issued, only the trigger alarm is notified to the operator but the suppression target alarms set in the GROUP-A are not notified to the operator.). 
Fuller, from a similar field of endeavor, teaches store, in the storage, a suppressed alarm related to the trigger alarm, without presenting the suppressed alarm to the operator, when the suppressed alarm is included in the alarm ([0028] The alarms included in database 104 can be stored in database 104 for the predetermined length of time. For example, a user may have chosen, via one of the number of mobile devices 112-1, 112-2, 112-N, to suppress notifications of an alarm for one hour. As a result, the suppressed alarm can be stored in database 104 for one hour (e.g., the time corresponding to the predetermined length of time chosen by the user); and present the suppressed alarm that is stored to the operator in response to an operation by the operator ([0059] Once a user has elected to cancel suppression of notifications for the alarm and/or notifications of other alarms with similar attributes to the alarm using suppress options 220, a computing device (e.g., computing device 106, previously described in connection with FIG. 1) can receive the instructions to release notifications of the alarm and/or notifications of other alarms with similar attributes to the alarm. Computing device can then transmit notifications of the alarm and/or notifications of other alarms with similar attributes to the mobile device.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the of claimed invention to store, in the storage, a suppressed alarm related to the trigger alarm, without presenting the suppressed alarm to the operator, when the suppressed alarm is included in the alarm, and present the suppressed alarm that is stored to the operator in response to an operation by the operator as suggested by Fuller in the apparatus taught by Okada in order to reduce nuisance notifications (as suggested by Fuller in [0002]).

Regarding claim 2, Okada in view of Fuller discloses an alarm management apparatus and a processor configured to at least: 
present a trigger alarm to an operator when the trigger alarm is included in an alarm that is received or generated ([0005] It is possible to ease strain on the operator by notifying only a triggered first alarm to the operator and suppressing a secondary tailgate alarm so as to be eliminated from a watch list. [0029] A controller 1 corresponds to the DCS controller 1a, the SIS controller 1b and the PLC controller 1c as shown in FIG. 6 and executes control of field equipment and so forth (not shown).[0030] An alarm acquisition means 11 receives alarms or evens of the field equipment and so forth disposed in a plant from the controller 1. [0031] An alarm processing means 12 executes processing such as an addition of value-added information, alarm suppression, and so on relative to the alarms or events received by the alarm acquisition means 11. The addition of value-added information is a function to add causes of alarm activation to be assumed, responses to be taken, information to be monitored together, and so forth to the alarms or events. The result of processing by the alarm processing means 12 is conveyed to an alarm display means 13, and alarms or event information are displayed on a display 14 by the display processing by the alarm display means 13. [0041] Further, since the FIC100.LL is the alarm serving as a source of causes, setting is executed in the manner that the column of trigger is marked as Yes and the alarm serving as the source of causes can be discriminated from other alarms (suppression target alarms) as a suppression condition of the tailgate alarm (trigger alarm). [0058] In this example, since the tailgate alarm suppression in the GROUP-A is set to OFF, even if the trigger alarm is issued, the suppression target alarms set in the GROUP-A are not suppressed, and all the alarms set in the GROUP-A are notified to the operator. [0059] Meanwhile, since the tailgate alarm suppression in the GROUP-A is set to ON, if the trigger alarm is issued, only the trigger alarm is notified to the operator but the suppression target alarms set in the GROUP-A are not notified to the operator. Also [0051]-[0052]).
However Okada does not expressly disclose store, in the storage, a suppressed alarm related to the trigger alarm, without presenting the suppressed alarm to the operator, when the suppressed alarm is included in the alarm (although Okada teaches in figs. 2-3; [0008] and [0032] the alarm issuance patterns that are set by the alarm engineering means 22 are stored as a data base (DB) in an alarm engineering DB 23. [0013] The invention has been developed to solve the foregoing problems and it is an object of the invention to achieve an alarm management device capable of constructing logics for suppressing a tailgate alarm. [0033] An alarm state management means 31 manages alarm issuance states for every alarms acquired by the alarm acquisition means 11. The alarm issuance states are levels such as an HI limit, HH Limit, LO limit, LL limit of the alarms, importance and so forth, and they are managed for every equipment. [0034] An alarm suppression judgment means 32 receives notification from the alarm state management means 31 every time when the alarm issuance states are varied, and reads the alarm issuance patterns from the alarm engineering DB 23. The alarm suppression judgment means 32 executes judgment whether alarm suppression is executed or not based on the alarm issuance states and alarm issuance patterns. [0035] Judgment information of the alarm suppression judgment means 32 is conveyed to the alarm processing means 12 and the alarm processing means 12 suppresses the notification of the alarm to the alarm display means 13 if there is a suppression target alarm in the alarms to be notified. [0041] It is assumed that if FIC100.LL is issued, it is comprehended in advance that FIC200.LO, FIC200.LL, FIC300.LO, FIC300.LL, FIC400.LO, FIC400.LL, are secondarily issued while trigged by the issuance of FIC100.LL. In this case, these alarms are associated with each other in causes of issuance, these alarms are collectively grouped as GROUP-A. Further, since the FIC100.LL is the alarm serving as a source of causes, setting is executed in the manner that the column of trigger is marked as Yes and the alarm serving as the source of causes can be discriminated from other alarms (suppression target alarms) as a suppression condition of the tailgate alarm (trigger alarm). [0042] Likewise, if FICA00.LL is issued, tailgate alarms that are associated with FICA00.LL in causes of issuance are grouped as GROUP-B, and the FICA00.LL serving as the source of causes is designated as the suppression condition of the tailgate alarm (hereinafter referred to as tailgate alarm suppression condition). [0058] In this example, since the tailgate alarm suppression in the GROUP-A is set to OFF, even if the trigger alarm is issued, the suppression target alarms set in the GROUP-A are not suppressed, and all the alarms set in the GROUP-A are notified to the operator. [0059] Meanwhile, since the tailgate alarm suppression in the GROUP-A is set to ON, if the trigger alarm is issued, only the trigger alarm is notified to the operator but the suppression target alarms set in the GROUP-A are not notified to the operator.); and when the suppressed alarm is effective for resolving the trigger alarm, present the suppressed alarm to the operator together with the trigger alarm without the operator performing an operation (although [0031] teaches an alarm processing means 12 executes processing such as an addition of value-added information, alarm suppression, and so on relative to the alarms or events received by the alarm acquisition means 11. The addition of value-added information is a function to add causes of alarm activation to be assumed, responses to be taken, information to be monitored together, and so forth to the alarms or events. The result of processing by the alarm processing means 12 is conveyed to an alarm display means 13, and alarms or event information are displayed on a display 14 by the display processing by the alarm display means 13. [0057] FIG. 5(A) shows an example of a screen display for setting the alarm suppression to ON/OFF by the judgment of the operator (Sections E, N in FIG. 4). [0058] In this example, since the tailgate alarm suppression in the GROUP-A is set to OFF, even if the trigger alarm is issued, the suppression target alarms set in the GROUP-A are not suppressed, and all the alarms set in the GROUP-A are notified to the operator. [0059] Meanwhile, since the tailgate alarm suppression in the GROUP-A is set to ON, if the trigger alarm is issued, only the trigger alarm is notified to the operator but the suppression target alarms set in the GROUP-A are not notified to the operator); and when the suppressed alarm is effective for resolving the trigger alarm, present the suppressed alarm to the operator together with the trigger alarm without the operator performing an operation. 
Fuller, from a similar field of endeavor, teaches store, in the storage, a suppressed alarm related to the trigger alarm, without presenting the suppressed alarm to the operator, when the suppressed alarm is included in the alarm ([0028] The alarms included in database 104 can be stored in database 104 for the predetermined length of time. For example, a user may have chosen, via one of the number of mobile devices 112-1, 112-2, 112-N, to suppress notifications of an alarm for one hour. As a result, the suppressed alarm can be stored in database 104 for one hour (e.g., the time corresponding to the predetermined length of time chosen by the user); and when the suppressed alarm is effective for resolving the trigger alarm, present the suppressed alarm to the operator together with the trigger alarm without the operator performing an operation ([0059] Once a user has elected to cancel suppression of notifications for the alarm and/or notifications of other alarms with similar attributes to the alarm using suppress options 220, a computing device (e.g., computing device 106, previously described in connection with FIG. 1) can receive the instructions to release notifications of the alarm and/or notifications of other alarms with similar attributes to the alarm. Computing device can then transmit notifications of the alarm and/or notifications of other alarms with similar attributes to the mobile device. [0061] A user can choose to suppress notifications of an alarm and/or notifications of other alarms with similar attributes for a predetermined length of time using predetermined length of time options 324. In some examples, predetermined length of time options 324 can include various time periods such as ten minutes, one hour, twenty-four hours, or one week. In some examples, the user can choose a different predetermined length of time using predetermined length of time options 324. For instance, the user can select any other length of time to suppress notifications of the alarm and/or notifications of other alarms with similar attributes. [0062] FIG. 4 is a schematic block diagram of a computing device for use with a system for reducing nuisance notifications from a building automation system, in accordance with one or more embodiments of the present disclosure. For example, computing device 406 (e.g., computing device 106, previously described in connection with FIG. 1) can include a memory 428 and a processor 426 configured to execute executable instructions stored in memory 428 to receive a notification of an alarm from a building automation system (e.g., building automation system 108, previously described in connection with FIG. 1), compare attributes of the alarm to attributes of alarms included in a database of suppressed alarms, refrain from transmitting a notification of the alarm to a mobile device in response to the attributes of the alarm matching attributes of any of the alarms in the database, and transmit a notification of the alarm to a mobile device in response to the attributes of the alarm not matching the attributes of any of the alarms in the database.).
as suggested by Fuller in [0002]).

Regarding claim 4, Okada in view of Fuller discloses the alarm management apparatus of claim 2, wherein the suppressed alarm effective for resolving the trigger alarm is determined, by the processor, based on an operation history of the operator or a response from the operator (Okada fig. 1; [0041] It is assumed that if FIC100.LL is issued, it is comprehended in advance that FIC200.LO, FIC200.LL, FIC300.LO, FIC300.LL, FIC400.LO, FIC400.LL, are secondarily issued while trigged by the issuance of FIC100.LL. In this case, these alarms are associated with each other in causes of issuance, these alarms are collectively grouped as GROUP-A. Further, since the FIC100.LL is the alarm serving as a source of causes, setting is executed in the manner that the column of trigger is marked as Yes and the alarm serving as the source of causes can be discriminated from other alarms (suppression target alarms) as a suppression condition of the tailgate alarm (trigger alarm). [0068] Further, since the suppression target alarm is judged from the alarm issuance states and alarm issuance patterns, logics for the tailgate alarm suppression can be constructed without depending on controllers, and the engineering and execution thereof can be managed with concentration.). 

Okada fig. 1; [0041] It is assumed that if FIC100.LL is issued, it is comprehended in advance that FIC200.LO, FIC200.LL, FIC300.LO, FIC300.LL, FIC400.LO, FIC400.LL, are secondarily issued while trigged by the issuance of FIC100.LL. In this case, these alarms are associated with each other in causes of issuance, these alarms are collectively grouped as GROUP-A. Further, since the FIC100.LL is the alarm serving as a source of causes, setting is executed in the manner that the column of trigger is marked as Yes and the alarm serving as the source of causes can be discriminated from other alarms (suppression target alarms) as a suppression condition of the tailgate alarm (trigger alarm). [0068] Further, since the suppression target alarm is judged from the alarm issuance states and alarm issuance patterns, logics for the tailgate alarm suppression can be constructed without depending on controllers, and the engineering and execution thereof can be managed with concentration.). 

Regarding claim 8, Okada discloses an alarm management method using an alarm management apparatus, the alarm management method comprising: presenting a trigger alarm to an operator when the trigger alarm is included in an alarm that is received or generated ([0005] It is possible to ease strain on the operator by notifying only a triggered first alarm to the operator and suppressing a secondary tailgate alarm so as to be eliminated from a watch list. [0029] A controller 1 corresponds to the DCS controller 1a, the SIS controller 1b and the PLC controller 1c as shown in FIG. 6 and executes control of field equipment and so forth (not shown).[0030] An alarm acquisition means 11 receives alarms or evens of the field equipment and so forth disposed in a plant from the controller 1.[0031] An alarm processing means 12 executes processing such as an addition of value-added information, alarm suppression, and so on relative to the alarms or events received by the alarm acquisition means 11. The addition of value-added information is a function to add causes of alarm activation to be assumed, responses to be taken, information to be monitored together, and so forth to the alarms or events. The result of processing by the alarm processing means 12 is conveyed to an alarm display means 13, and alarms or event information are displayed on a display 14 by the display processing by the alarm display means 13. [0041] Further, since the FIC100.LL is the alarm serving as a source of causes, setting is executed in the manner that the column of trigger is marked as Yes and the alarm serving as the source of causes can be discriminated from other alarms (suppression target alarms) as a suppression condition of the tailgate alarm (trigger alarm). [0058] In this example, since the tailgate alarm suppression in the GROUP-A is set to OFF, even if the trigger alarm is issued, the suppression target alarms set in the GROUP-A are not suppressed, and all the alarms set in the GROUP-A are notified to the operator. [0059] Meanwhile, since the tailgate alarm suppression in the GROUP-A is set to ON, if the trigger alarm is issued, only the trigger alarm is notified to the operator but the suppression target alarms set in the GROUP-A are not notified to the operator. Also [0051]-[0052]). 
However Okada does not expressly disclose storing a suppressed alarm related to the trigger alarm, without presenting the suppressed alarm to the operator, when the suppressed alarm is included in the alarm (although Okada teaches in figs. 2-3; [0013] The invention has been developed to solve the foregoing problems and it is an object of the invention to achieve an alarm management device capable of constructing logics for suppressing a tailgate alarm. [0008] and [0032] the alarm issuance patterns that are set by the alarm engineering means 22 are stored as a data base (DB) in an alarm engineering DB 23. [0033] An alarm state management means 31 manages alarm issuance states for every alarms acquired by the alarm acquisition means 11. The alarm issuance states are levels such as an HI limit, HH Limit, LO limit, LL limit of the alarms, importance and so forth, and they are managed for every equipment. [0034] An alarm suppression judgment means 32 receives notification from the alarm state management means 31 every time when the alarm issuance states are varied, and reads the alarm issuance patterns from the alarm engineering DB 23. The alarm suppression judgment means 32 executes judgment whether alarm suppression is executed or not based on the alarm issuance states and alarm issuance patterns. [0035] Judgment information of the alarm suppression judgment means 32 is conveyed to the alarm processing means 12 and the alarm processing means 12 suppresses the notification of the alarm to the alarm display means 13 if there is a suppression target alarm in the alarms to be notified. [0041] It is assumed that if FIC100.LL is issued, it is comprehended in advance that FIC200.LO, FIC200.LL, FIC300.LO, FIC300.LL, FIC400.LO, FIC400.LL, are secondarily issued while trigged by the issuance of FIC100.LL. In this case, these alarms are associated with each other in causes of issuance, these alarms are collectively grouped as GROUP-A. Further, since the FIC100.LL is the alarm serving as a source of causes, setting is executed in the manner that the column of trigger is marked as Yes and the alarm serving as the source of causes can be discriminated from other alarms (suppression target alarms) as a suppression condition of the tailgate alarm (trigger alarm). [0042] Likewise, if FICA00.LL is issued, tailgate alarms that are associated with FICA00.LL in causes of issuance are grouped as GROUP-B, and the FICA00.LL serving as the source of causes is designated as the suppression condition of the tailgate alarm (hereinafter referred to as tailgate alarm suppression condition). [0058] In this example, since the tailgate alarm suppression in the GROUP-A is set to OFF, even if the trigger alarm is issued, the suppression target alarms set in the GROUP-A are not suppressed, and all the alarms set in the GROUP-A are notified to the operator. [0059] Meanwhile, since the tailgate alarm suppression in the GROUP-A is set to ON, if the trigger alarm is issued, only the trigger alarm is notified to the operator but the suppression target alarms set in the GROUP-A are not notified to the operator.); and presenting the suppressed alarm that is stored to the operator based on an operation by the operator (although Okada teaches in [0031] An alarm processing means 12 executes processing such as an addition of value-added information, alarm suppression, and so on relative to the alarms or events received by the alarm acquisition means 11. The addition of value-added information is a function to add causes of alarm activation to be assumed, responses to be taken, information to be monitored together, and so forth to the alarms or events. The result of processing by the alarm processing means 12 is conveyed to an alarm display means 13, and alarms or event information are displayed on a display 14 by the display processing by the alarm display means 13. [0035] Judgment information of the alarm suppression judgment means 32 is conveyed to the alarm processing means 12 and the alarm processing means 12 suppresses the notification of the alarm to the alarm display means 13 if there is a suppression target alarm in the alarms to be notified. [0057] FIG. 5(A) shows an example of a screen display for setting the alarm suppression to ON/OFF by the judgment of the operator (Sections E, N in FIG. 4). [0058] In this example, since the tailgate alarm suppression in the GROUP-A is set to OFF, even if the trigger alarm is issued, the suppression target alarms set in the GROUP-A are not suppressed, and all the alarms set in the GROUP-A are notified to the operator. [0059] Meanwhile, since the tailgate alarm suppression in the GROUP-A is set to ON, if the trigger alarm is issued, only the trigger alarm is notified to the operator but the suppression target alarms set in the GROUP-A are not notified to the operator.).
Fuller, from a similar field of endeavor, teaches storing a suppressed alarm related to the trigger alarm, without presenting the suppressed alarm to the operator, when the suppressed alarm is included in the alarm ([0028] The alarms included in database 104 can be stored in database 104 for the predetermined length of time. For example, a user may have chosen, via one of the number of mobile devices 112-1, 112-2, 112-N, to suppress notifications of an alarm for one hour. As a result, the suppressed alarm can be stored in database 104 for one hour (e.g., the time corresponding to the predetermined length of time chosen by the user); and presenting the suppressed alarm that is stored to the operator based on an operation by the operator ([0059] Once a user has elected to cancel suppression of notifications for the alarm and/or notifications of other alarms with similar attributes to the alarm using suppress options 220, a computing device (e.g., computing device 106, previously described in connection with FIG. 1) can receive the instructions to release notifications of the alarm and/or notifications of other alarms with similar attributes to the alarm. Computing device can then transmit notifications of the alarm and/or notifications of other alarms with similar attributes to the mobile device.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the of claimed invention to store, in the storage, a suppressed alarm related to the trigger alarm, without presenting the suppressed alarm to the operator, when the suppressed alarm is included in the alarm, and present the suppressed alarm that is stored to the operator in response to an operation by the operator as suggested by Fuller in the apparatus taught by Okada in order to reduce nuisance notifications (as suggested by Fuller in [0002]).

Okada fig. 1; [0041] It is assumed that if FIC100.LL is issued, it is comprehended (i.e. “learned”) in advance that FIC200.LO, FIC200.LL, FIC300.LO, FIC300.LL, FIC400.LO, FIC400.LL, are secondarily issued while trigged by the issuance of FIC100.LL. In this case, these alarms are associated with each other in causes of issuance, these alarms are collectively grouped as GROUP-A. Further, since the FIC100.LL is the alarm serving as a source of causes, setting is executed in the manner that the column of trigger is marked as Yes and the alarm serving as the source of causes can be discriminated from other alarms (suppression target alarms) as a suppression condition of the tailgate alarm (trigger alarm). [0068] Further, since the suppression target alarm is judged from the alarm issuance states and alarm issuance patterns, logics for the tailgate alarm suppression can be constructed without depending on controllers, and the engineering and execution thereof can be managed with concentration.).

Claims 3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 20100019894 A1) and Fuller et al. (US 20170345287 A1) as applied to claim 1 or 2 above, and further in view of Tappan et al. (US 20190114897 A1).

Regarding claim 3, Okada in view of Fuller discloses the alarm management apparatus of claim 1, but does not expressly disclose wherein when the suppressed alarm is effective for resolving the trigger alarm, the alarm management apparatus is configured to present the Although [0057] FIG. 5(A) shows an example of a screen display for setting the alarm suppression to ON/OFF by the judgment of the operator (Sections E, N in FIG. 4). [0058] In this example, since the tailgate alarm suppression in the GROUP-A is set to OFF, even if the trigger alarm is issued, the suppression target alarms set in the GROUP-A are not suppressed, and all the alarms set in the GROUP-A are notified to the operator. [0059] Meanwhile, since the tailgate alarm suppression in the GROUP-A is set to ON, if the trigger alarm is issued, only the trigger alarm is notified to the operator but the suppression target alarms set in the GROUP-A are not notified to the operator.
Tappan, from a similar field of endeavor, teaches the suppressed alarm is effective for resolving the trigger alarm, the alarm management apparatus is configured to present the suppressed alarm to the operator with greater emphasis than other suppressed alarms ([0048] An alarm level field 306 can be indicative of the severity of the alarm. The degree of severity can be indicated, for example, by a number. For example, an alarm with higher severity can be assigned a higher numerical value compared to an alarm with lower severity. Alarms of varying severity can be presented using different colors. Several alarms having different alarm levels can be assigned to an operational state. [0052] The alarms can include both inactive alarms (e.g., alarms with alarm activity value set to “cleared”) and active alarms (e.g., alarms with alarm activity value set to “shelved,” “active,” and the like). Both active and inactive alarms can also have an acknowledged status. Information of alarms having different alarm activity values can be represented in a visually distinct manner. A visually distinct representation can include, for example, changing the font (e.g., font type, font color, italicizing the font, making the font bold, and the like), changing the background color, and the like. For example, as illustrated in the row 470 of alarm list 404 in FIG. 5, alarm properties of unacknowledged alarms can be displayed in a bold font. Additionally, the alarm level value of an unacknowledged alarm (e.g., active, shelved, and the like) can have a colored background (e.g. a colored circle). Alarm properties of a suppressed alarm can be presented in a row having a predetermined color background. For example, as illustrated in FIG. 6, row 472 of alarm list 404, which presents alarm properties of a suppressed alarm (e.g., alarm activity set to “shelved”), has a shaded/grey color background.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of claimed invention to configure the alarm management apparatus to present the suppressed alarm to the operator with greater emphasis than other suppressed alarms when the suppressed alarm is effective for resolving the trigger alarm as suggested by Tappan in the apparatus taught by Okada in view of Fuller in order indicate the severity of the alarm(s) (as suggested in [0048] of Tappan).

Regarding claim 5, Okada in view of Fuller and Tappan discloses the alarm management apparatus of claim 3, wherein the suppressed alarm effective for resolving the trigger alarm is determined, by the processor, based on an operation history of the operator or a response from the operator (Okada fig. 1; [0041] It is assumed that if FIC100.LL is issued, it is comprehended in advance that FIC200.LO, FIC200.LL, FIC300.LO, FIC300.LL, FIC400.LO, FIC400.LL, are secondarily issued while trigged by the issuance of FIC100.LL. In this case, these alarms are associated with each other in causes of issuance, these alarms are collectively grouped as GROUP-A. Further, since the FIC100.LL is the alarm serving as a source of causes, setting is executed in the manner that the column of trigger is marked as Yes and the alarm serving as the source of causes can be discriminated from other alarms (suppression target alarms) as a suppression condition of the tailgate alarm (trigger alarm). [0068] Further, since the suppression target alarm is judged from the alarm issuance states and alarm issuance patterns, logics for the tailgate alarm suppression can be constructed without depending on controllers, and the engineering and execution thereof can be managed with concentration.). 

Regarding claim 9, Okada in view of Fuller discloses the alarm management apparatus of claim 2, but does not expressly disclose wherein when the suppressed alarm is effective for resolving the trigger alarm, the alarm management apparatus is configured to present the suppressed alarm to the operator with greater emphasis than other suppressed alarms that are stored in the storage.
Tappan, from a similar field of endeavor, teaches the suppressed alarm is effective for resolving the trigger alarm, the alarm management apparatus is configured to present the suppressed alarm to the operator with greater emphasis than other suppressed alarms ([0048] An alarm level field 306 can be indicative of the severity of the alarm. The degree of severity can be indicated, for example, by a number. For example, an alarm with higher severity can be assigned a higher numerical value compared to an alarm with lower severity. Alarms of varying severity can be presented using different colors. Several alarms having different alarm levels can be assigned to an operational state. [0052] The alarms can include both inactive alarms (e.g., alarms with alarm activity value set to “cleared”) and active alarms (e.g., alarms with alarm activity value set to “shelved,” “active,” and the like). Both active and inactive alarms can also have an acknowledged status. Information of alarms having different alarm activity values can be represented in a visually distinct manner. A visually distinct representation can include, for example, changing the font (e.g., font type, font color, italicizing the font, making the font bold, and the like), changing the background color, and the like. For example, as illustrated in the row 470 of alarm list 404 in FIG. 5, alarm properties of unacknowledged alarms can be displayed in a bold font. Additionally, the alarm level value of an unacknowledged alarm (e.g., active, shelved, and the like) can have a colored background (e.g. a colored circle). Alarm properties of a suppressed alarm can be presented in a row having a predetermined color background. For example, as illustrated in FIG. 6, row 472 of alarm list 404, which presents alarm properties of a suppressed alarm (e.g., alarm activity set to “shelved”), has a shaded/grey color background.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of claimed invention to configure the alarm management apparatus to present the suppressed alarm to the operator with greater emphasis than other suppressed alarms when the suppressed alarm is effective for resolving the trigger alarm as suggested by Tappan in the apparatus taught by Okada in view of Fuller in order indicate the severity of the alarm(s) (as suggested in [0048] of Tappan).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 20100019894 A1) and Fuller et al. (US 20170345287 A1) as applied to claim 1 and 2 above, and further in view of Havekost (US 6774786 B1).

Regarding claim 7, Okada in view of Fuller discloses the alarm management system comprising: the alarm management apparatus of claim 1, but does not expressly disclose wherein the alarm management apparatus is communicatively connected to a control bus, and wherein an operation monitoring terminal, and an engineering terminal are communicatively connected to the control bus (figs. 1 and 6). 
col 1 ln 11-36 Process control systems, like those used in chemical, petroleum or other processes, typically include one or more centralized process controllers communicatively coupled to at least one host or operator workstation and to one or more field devices via analog, digital or combined analog/digital buses.  Col 5 ln 40-50 Similarly, the field devices 32-39 are smart devices, such as Fieldbus field devices, that communicate over digital bus 42 or 44 to the I/O cards 20B or 22B using, for example, Fieldbus protocol communications. Of course, the field devices 25-39 and the banks of I/O cards 20 and 22 could conform to any other desired standard(s) or protocols besides the 4-20 ma, HART or Fieldbus protocols, including any standards or protocols developed in the future.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of claimed invention to include a control bus, and wherein an operation monitoring terminal, and an engineering terminal are communicatively connected to the control bus as taught by Havekost in the alarm management apparatus taught by Okada in view of Fuller in order communicate information (as suggested in col 1 ln 11 -36 of Havekost).

Regarding claim 11, Okada discloses the alarm management apparatus of claim 2, but does not expressly disclose wherein the alarm management apparatus is communicatively connected to a control bus, and wherein an operation monitoring terminal and an engineering terminal are communicatively connected to the control bus.
col 1 ln 11-36 Process control systems, like those used in chemical, petroleum or other processes, typically include one or more centralized process controllers communicatively coupled to at least one host or operator workstation and to one or more field devices via analog, digital or combined analog/digital buses.  Col 5 ln 40-50 Similarly, the field devices 32-39 are smart devices, such as Fieldbus field devices, that communicate over digital bus 42 or 44 to the I/O cards 20B or 22B using, for example, Fieldbus protocol communications. Of course, the field devices 25-39 and the banks of I/O cards 20 and 22 could conform to any other desired standard(s) or protocols besides the 4-20 ma, HART or Fieldbus protocols, including any standards or protocols developed in the future.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of claimed invention to include a control bus, and wherein an operation monitoring terminal, and an engineering terminal are communicatively connected to the control bus as taught by Havekost in the alarm management apparatus taught by Okada in view of Fuller in order communicate information (as suggested in col 1 ln 11 -36 of Havekost).

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to new combination of references including new prior art being used in the current rejection.  The new grounds of rejection are necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        
							/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684